Exhibit 32 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Donald L. Kovach and Candace A. Leatham hereby jointly certify as follows: (a) They are the Chief Executive Officer and the Chief Financial Officer, respectively, of Sussex Bancorp (the “Company”); (b) To the best of their knowledge, the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 (The “Report”) complies in all material respects with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (c) To the best of their knowledge, based upon a review of the Report, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company /s/ Donald L. Kovach DONALD L. KOVACH President and Chief Executive Officer Date: March 19, 2008 /s/ Candace A.Leatham CANDACE A. LEATHAM Executive Vice President and Chief Financial Officer Date: March 19, 2008 61
